DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 objected to because of the following informalities:  as per the previous office action, claim 11 is considered withdrawn and as such requires a --(Withdrawn)—status identifier.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ryosuke et al. (WO 2004043608 A1).
Re claim 1, Ryosuke et al. show a cup shaped nozzle member (Figs. 1 & 2) and dispensing package assembly for dispensing or spraying a pumped or pressurized fluid drawing from a transportable container to generate a spray of fluid, comprising;
(a) an actuator body (10) having a distally projecting sealing post (14) having a post peripheral wall terminating at a distal or outer face, said actuator body including a fluid passage (15) communicating with a lumen (23);
(b) a cup-shaped nozzle member (21) mounted in said actuator body having a peripheral wall extending proximally into a bore in said actuator body radially outwardly of said sealing post (14) and having a distal end wall (24) comprising an inner surface (32) opposing said sealing post to define a fluid channel, said cup-shaped nozzle member including a plurality of interaction chambers (27) defined within the distal end wall wherein each interaction chamber defines a fluid channel that terminates distally in an exit orifice (25);
(c) said interaction chambers (27) being in fluid communication with said actuator body's fluid passage (15) said interaction region (Fig. 2b, 27) includes a proximal lumen segment (right of 27) and an axially aligned, distally narrowing, contiguous region (27) defined by a converging fluid feed channel wall segment (29) that terminates distally in said exit outlet (25), the exit outlet having a throat length (26);
(d) wherein the exit orifice (25) has a selected diameter and is defined in a first distally projecting protuberance (28) having a selected protuberance length and a selected protuberance diameter; and
(e) at least one distally projecting platform rib member (33) spaced from and proximate to said exit orifice (25) along an outer surface of the distal end wall, wherein said distally projecting platform rib member (33) has a selected distally projecting length which is at least as great as the length of the first distally projecting protuberance (Fig. 2b); and
wherein said interaction region is at least partially defined within said distally projecting protuberance (28) such that the distally projecting protuberance includes a distal annular surface having a diameter which terminates radially in a rounded shoulder sidewall segment (Fig. 2a, 28) to define a protuberance length and a protuberance diameter.
Ryosuke et al. does not teach wherein the portion of the interaction region defined by the proximal lumen segment includes a length that is greater than a length of the distally narrowing contiguous region.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a greater length for the proximal lumen segment since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, there is no criticality apparent for the claimed relative dimension.
Re claim 2, Ryosuke et al. show the cup shaped member includes three exit orifices (Fig. 2c, 25) each aimed from distally projecting protuberances (28) which are radially arrayed on the distal end wall (24).
Re claim 3, Ryosuke et al. show three distally projecting protective ribs (Fig. 2c, 33).
Re claim 4, Ryosuke et al. show the cup shaped nozzle member (Fig. 2, 21 – as the structure required to perform the function is shown in Ryosuke, the cup shaped nozzle member is capable of performing the functional recitation) is configured to spray viscous fluid for higher viscosity fluid over 50 cP having an inlet pressure of approximately 30psi.
Re claim 5, Ryosuke et al. disclose the claimed invention except for the plurality of exit orifices have a throat diameter between about 0.005” and 0.010”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a throat diameter between about 0.005” and 0.010”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is altering the flow characteristics through the flow path which achieves the recognized result of preventing the adhesion and deposition of spray contents on the throat wall (p. 10, lines 9-10), therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).
Re claim 6, Ryosuke et al. show cup shaped nozzle member (Fig. 2b, 21) includes a substantially cylindrical sidewall that surrounds a central longitudinal spray axis aligned with said sealing post member (14);
wherein said sidewall terminates distally in the distal end wall (24) having an interior surface (32) with three distally aimed exit orifices (25) and interaction chambers (27) wherein each provide fluid communication between an interior and exterior of the nozzle member.
Re claim 8, Ryosuke et al. show the proximal lumen segment (Fig. 2b, 26) is generally cylindrical and includes a length that extends from the interior surface through a portion of the distal end wall (24).
Re claim 9, Ryosuke et al. show lumen segment (Fig. 2b, 26) is adjacent to the axially aligned, distally narrowing contiguous region (29) at a position within the distal end wall (24) before the protuberance (28) extends from the outer surface of the distal end wall.
Re claim 10, Ryosuke et al. show the fluid feed channel wall segment (Fig. 2b, 29) is symmetrically shaped or frusto-conically shaped.
Re claim 21, Ryosuke et al. show the length of the distally narrowing contiguous region (Fig. 2b, 27) is greater than a length of the throat region (26).
Response to Arguments
Applicant's arguments filed 4/1/2022 have been fully considered but they are not persuasive. Regarding applicant’s arguments that element 28 of Ryosuke is not comparable to a rounded shoulder sidewall segment to define a protuberance length and protuberance diameter, applicant has provided no actual reason to support this conclusion. Furthermore, as shown in figure 2a of Ryosuke, 28 is explicitly demonstrated as a rounded shoulder and the wall of 28 as best seen in figure 2b demonstrates a protuberance having a length and a diameter.
As such, all prior art rejections shall be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752